Citation Nr: 0737148	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-14 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial compensable rating for serous 
retinopathy of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 17, 
1984, to May 31, 2005.  He had 4 months and 29 days of 
service prior to September 17, 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In July 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge sitting at the Salt 
Lake City RO.  At the hearing, the veteran withdrew from 
appeal his claims for service connection for low back 
disability and for residuals of a fracture of the metatarsal 
of the left foot, as well as a claim for an initial rating in 
excess of 30 percent for asthma.  

As the appeal with respect to the veteran's left eye 
disability claim emanates from the veteran's disagreement 
with the initial noncompensable (0 percent) rating assigned 
following the grant of service connection, the Board has 
characterized the claim for an initial rating, in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

Since the initial grant of service connection, the veteran's 
serous retinopathy of the left eye has been manifested by 
residual retinal pigment changes resulting in metamorphopsia 
(distorted vision); impairment of visual acuity or field 
vision is not shown.


CONCLUSION OF LAW

The criteria for an initial compensable (10 percent) rating 
for serous retinopathy of the left eye have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.7, 4.84a, Diagnostic Code 6011 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim on appeal 
has been accomplished.  With regard to VA's notice 
requirements, in the decision of Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify the veteran of:  (1) the evidence that is 
needed to substantiate the claim, (2) the evidence, if any, 
to be obtained by VA, and (3) the evidence, if any, to be 
provided by the claimant; and (4) VA must make a request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  However, VCAA notice 
is not required with respect to every issue raised by a 
claimant.  

If, for example, a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (When a 
claim for service connection has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provisions has been satisfied.).  The Board notes that after 
an appellant has filed a notice of disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 38 U.S.C.A. 
§§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for an initial compensable rating 
for service-connected serous retinopathy falls squarely 
within the pattern above.  Thus, no additional VCAA notice 
was required with respect to the issue on appeal.  
Furthermore, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Dingess/Hartman v. Nicholson, supra.  

Here, the veteran was notified in June 2005 that his claim 
for service connection for serous retinopathy of the left eye 
had been granted.  The notice included a copy of the RO's 
June 2005 rating decision.  In that rating decision, the 
veteran was informed of the evidence the RO considered and 
its reasons for assigning a noncompensable (0 percent) 
rating.  Thereafter, in February 2006, the RO readjudicated 
the claim and issued the veteran a statement of the case.  In 
particular, the statement of the case notified the veteran of 
the relevant rating criteria associated with his claim as 
well as the reasoning behind the RO's decision.  Likewise, in 
October 2006, the RO readjudicated the claim and issued the 
veteran a supplemental statement of the case.  The 
supplemental statement of the case advised the veteran of 
additional rating criteria considered by the RO and provided 
the reasoning behind the RO's decision.  Consequently, the 
Board finds the more detailed notice requirements set forth 
in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran has been provided VA examinations in 
March 2005 and September 2006 that assessed the severity of 
his service-connected left eye disability.  Otherwise, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, existing records 
pertinent to the claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The RO has evaluated the veteran's service-connected serous 
retinopathy of the left eye as noncompensable under 
Diagnostic Code 6011 for injury to the retina with centrally 
located scars, atrophy, or irregularities; with irregular, 
duplicated or enlarged or diminished image.  Under that code, 
the disability is to be rated no more than 10 percent whether 
affecting one eye or both eyes.  38 C.F.R. § 4.84a 
(Diagnostic Code 6011) (2007).  

In this case, the veteran complains that he suffers from 
distorted vision in his left eye as a residual of his serous 
retinopathy.  He has testified that he works with computers 
for a living and that his left eye disability causes problems 
when he is doing word processing, spreadsheets, and/or 
databases.  In particular, the veteran has reported that the 
lines on the computer become distorted causing him to suffer 
from headaches, eye strain, and pain in his left eye.  As a 
result, the veteran is required to take frequent breaks or 
close his eyes for a few minutes at his desk throughout the 
day.  

In a report of March 2005 QTC examination, the examiner noted 
that the veteran's serous retinopathy had resolved.  However, 
the veteran had been left with very mild retinal pigment 
changes.  These changes were noted as possibly causing a 
slight distortion in the veteran's vision.  Otherwise, 
examination of the veteran's left eye was within normal 
limits.  In a report of September 2006 VA examination, the 
examiner noted that the veteran's central serous 
chorioretinopathy was not active at that time.  Dilated 
fundus examination revealed some mild retinal pigment 
epithelium (RPE) changes within the center of the macula in 
the left eye.  Otherwise, the left eye examination was 
normal.  The examiner opined that it was as likely as not 
that the veteran had distorted vision of the left eye 
secondary to central serous chorioretinopathy.  

In this case, the Board finds that the above-noted medical 
evidence establishes that, since the veteran's grant of 
service connection, his left eye disability has manifested 
symptoms to support a 10 percent rating under Diagnostic Code 
6011.  Here, while the Board is aware that the serous 
chorioretinopathy is not active, it nonetheless has resulted 
in mild retinal pigment changes in the left eye.  As a result 
of these changes, the veteran has metamorphopsia (distorted 
vision) of the left eye.  

Otherwise, a rating higher than the 10 percent is not 
warranted.  Here, the veteran's left eye disability does not 
affect visual acuity or field vision.  Furthermore, a 10 
percent rating equates to the highest rating under diagnostic 
code 6011 for injury to the retina with centrally located 
scars, atrophy, or irregularities; with irregular, duplicated 
or enlarged or diminished image.  Under diagnostic code 6011, 
no more than a 10 percent rating is warranted even if both 
eyes, as compared to a single eye, are affected.  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
serous retinopathy of the left eye is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  
There simply is no evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or frequent periods of treatment let alone 
hospitalization, or evidence that the veteran's serous 
retinopathy otherwise renders impractical the application of 
the regular schedular standards.  Therefore, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that since the 
veteran's grant of service connection, a 10 percent rating is 
warranted for serous retinopathy, and that the criteria for 
any higher evaluation have not been met.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 4.84, Diagnostic Code 6011.


ORDER

A 10 percent rating for serous retinopathy is granted, 
subject to the laws and regulations governing the award of 
compensation benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


